Honorable George H. Sheppard
'Comptroller of Public Accounts
 Austin, Texas

Dear Sir:                              Opinion No. O-3519
                                       Re:   Interpretation of Article 6
                                             of House Bill 8, 47th Legis-
                                             lature.

           In your letter of May 9, 1941, you request     our opinion
in response to these questions arlsing under Article      6 of House
Bill 8, 47th Legislature,  to-wit:
            9,. . .

           "1. If a person assembles and registers a re-
     built car, is there a tax to be paid; if 80, on what
     value is the tax to be computed?

            "2.   The following    question was submitted to
     this department by the Chevrolet Motor Company:
      'Chevrolet Motor Division secure8 licenses      for new
     car8 which are issued to Chevrolet officials        to we
     in handling our business throughout the State of
     Texas.     These cars are maintained in this service
     for approximately five thousand miles and are then
     sold and transferred     to Chevrolet Dealers as new car
     demonstrators and are sold by the dealers at retail.
     Will we be required to pay the one per cent tax on
     theae.cars    at the time we iesue them to our officials
     and take out licenses      for their operation?'

           “3.  A dealer sells a,motor vehicle equipped
     with radio, heater, and like attachments, adding to
     the list price of the vehicle the list price of the
     radio, heater, etc.    Is the tax to be computed on
     the list price of the car or the total amount paid
     for the car, the radio, the heater, etc.?

           "(a)  House Bill No. 8 also provides for a
     gross receipts tax to be paid by the dealer in 'new
     radios.'   If you answer the foregoing question that
     the purchaser of the car is required to pay the tax
     on the total price of the car, the radio, the heater,
Honorable George H. Sheppard, Page 2 (O-3519)



     etc., then would the same dealer be required to pay a
     gross receipts tax for the sale of this radio?

           “4.  In cases of repoeserrion   of motor vehicles
     where the ownership revert0 to the seller or to the lien
     holder, or where the original    aale wan made under e con-
     ditional  sale contract, aa the cane might be, would there
     be a tax due on the paeeing of the title    to the seller or
     the lien holder?

          “5.  Is a car purchased in another et&e and operated
     in euch other state for a period of time before being brought
     to Texan for regular une subject to the tax aa outlined in
     the eecond paragraph of Section 5 of Article VI.?

          “(a)  Such cer wae purchased by prerent    owner prior    to
     May 1, 1941.

          “(b)  Such car wae purcheaed in euch other rtate rubre-
     quent to May 1, 1941, but operated in much other rtate for
     some time before being brought to Taxam.

          “(c)  If ouch car were purcbared la 1941 but not brought
     to Texae until 1945, on what value would the tax be computed?

           “6.  (a)  A purcherer buys from the dealer a truck-chal-
     eie and factory made trailer   at the name time.   II the total
     price of both truck and trailer   to be considered when comput-
     ing the tax?

          “(b)   In another caee the purchaeer buys the cheerill
     from the dealer and the trailer  from another party on the
     same date; is the total price of both chaallr and trailer
     to be considered when computing the tax?

           “(c)  Would it make ani difference     if the chaeeie and
     the trailer  were bought at different    d&da,   an far am the
     tax levy is concerned?

           “In this connection we are referring to trailer am the
     truck bed or the tandem which lr alwayl an actual part of
     the truck itself  when in uee.”

          You have eubmquently advhed UI that       in your question
No. 5 you have reference to non-reridentr only,     and our anewere
to it will apply to them only.

           We anewer your firrt question In the negative.    The tax
is not levied except in the cane of a male.    In our opinion, Sec-
tion 5 of Article 6 was not meant to exclude regirtration    or tranef&ti+“,
                                                                               ‘.‘,.
Honorable George H. Sheppard, Page 3 (O-3519)



except in those cases falling  within the tax levy and where the
tax has not been paid.  The transaction  mentioned in this question
is not a sale of a motor vehicle and is not taxed by the statute.
Hence, Section 5 does not forbid the registration.

            If we understand your second question correctly  there
is no sale of these cars to the officials,    but they remain the
property of the Chevrolet Motor,Company and are merely used by
such officials   in the,business  of the Company. If this be true,
then we answer this question in the negative.     If such are not
the facts we would appreciate    information in more detail concern-
ing the nature of the transaction.

            The tax is levied on the total consideration,     "which
consideration   shall include the amount paid or to be paid for said
motor vehicle and all accessories     attached thereto at the time
of the sale".   ,Section 1 (a).    If the radio, heater, and like at-
tachments are attached to the vehicle .,at the time of the sale we
are of the opinion~tbat    the tax will be computed on the total amount
paid for the car and such accessories.       This is In anewer to the
first part of your third question.      Replying to the second part
of this question,    it Is our view that upon being attached to the
car the radio becomes a part thereof,      losing its identity a8 a
radio and taking it out of the tax 1evied:on new radios by Article
10 of said House Bill 8. We therefore       answer question 3(a) in
the negative.

          We now concern ourselves with your fourth question.
As we understand you the repossession     which you speak of is in
the nature of~a foreclosure,   that la, the vehicle is repossessed
under the power given in the mortgage or conditional      sales contract,
in a case where the note given for all or a part of the purchase
price is in default.    It is our opinion that such a transaction
is not subject to the tax.    Technically   speaking, it may be that
the title passes but as a practical     matter the transaction,  rather
than being a sale within itself,    represents the failure of the origi-
nal sale.

           No tax is due under any of the fact situations   outlined
in your fifth question.    The "use" tax levied by Section 2 is con-
fined to residents  of this Statei'while  as already indicated your
question relates only to non-residents.

            We pass to a consideration       of your sixth question.     In
our registration    statutes,    trailers   and semi-trailers   are consid-
ered as different    vehicles from the truck to which they my be at-
tached.    Motor vehicles,    trailers    and semi-trailers   are each defined
in Article   6675a-1, Vernon's Annotated Civil Statutes.          The license
fees payable on trailers      and semi-trailers     are fixed in Article
Honorable George H. Sheppard, Page 4 (O-3519)



6675a-8.  Article  6 of House Bill 8 speaks only of motor vehicles.
In Section 5 thereof it is provided:

            “Sec. 5. The taxes levied in this Article    shall
     be collected   by the Aseeesor and Collector of Taxes of
     the county in which any such motor vehicle is first
     registered   or first transferred after euch a eale; the
     Tax Collector   shall refure to accept for regirtration
     or for transfer any motor vehicle until the tax thereon
     18 paid.



            It is our opinion that trailere         and remi-trailer@   required
by Article   66758 to be reparately       registered    may not be conrldered
a part of the truck to which the lame may be attachad, nor a# an
accelnory thereto.       And Hours Bill 8 levier no tax upon the rrb
of much trailerr      and iemi-trailrrr.     Hence, we lmmr your ilxth
quaition in the negative throughout,, if the %nilerN              which you
mention Ii a trailer      or remi-trailer    ai deliaad    in Article 6675a,
If a vehicle different      from that ii involved plrrrr obtain and iub-
mit cloier   detaili.

APPROVED
       MAY23, @41                                   Your1 very truly

/8/ Orover Selleri                            ATI'ORN'BYOEWERAL
                                                              OF TZXAB

FIRST ASSISTANT
ATl?ORNEY'ZNERAL
                                              By   /I/   Ollnn R* Iawir
                                                         Ollnn R. Lexir
                                                              Airiitant

QLR:mp:llu



                                           APPROVED
                                           OPINION
                                          COMITNE